NUMBER 13-07-711-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE ARLEN RAY TENBERG
 
On Petition for Writ of Mandamus                                                                                                  
MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela
Per Curiam Memorandum Opinion (1)



	Relator, Arlen Ray Tenberg, pro se, filed a petition for writ of mandamus in the
above cause on November 26, 2007.
	The Court, having examined and fully considered the petition for writ of
mandamus, is of the opinion that relator has not shown himself entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App.
P. 52.8(a).

							PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and filed
this 6th day of December, 2007.
 
  
1. See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).